      Case 1:19-cv-05395-PGG-KHP Document 37 Filed 03/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                3/29/2021
LANDON L. WASHINGTON,
            Plaintiff,                                        19-CV-5395 (PGG) (KHP)
-against-                                                              ORDER

 CITY OF NEW YORK et al.,


            Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE.

       Based on the recent letter filed by the pro se Plaintiff in this action (ECF No. 35,)

Defendants have failed to provide Plaintiff with the required release and settlement

documents, as directed by the Court. Accordingly, the Hon. Paul G. Gardephe restored this case

to the calendar of the Court. (ECF No. 36.)

       Defendants are hereby ordered to file a status letter with the Court by no later than

Wednesday April 28, 2021 to provide an update on the matter and to confirm whether all

necessary settlement papers have been provided to the pro se Plaintiff.

       The Clerk of Court is requested to mail a copy of this order to the Plaintiff at the

addresses listed below.


Dated: March 29, 2021
       New York, New York
                                              SO ORDERED.


                                              ________________________________
                                              KATHARINE H. PARKER
                                              United States Magistrate Judge
      Case 1:19-cv-05395-PGG-KHP Document 37 Filed 03/29/21 Page 2 of 2




The Clerk of Court is requested to mail a copy
of this order to:

Landon Washington
DIN #20-R-0522
NYSID # 01930776N
Ulster Correctional Facility
P.O. Box 800
Napanoch, NY 12458

and

Landon Washington
DIN #20-R-0522
NYSID # 01930776N
Mohawk Correctional Facility
6514 Rt. 26
P.O. Box 8451
Rome, NY 13442




                                                 2
